Count 1 of the complaint charges, in substance, that the defendant operated a restaurant where plaintiff purchased some fish sandwiches; that defendant, or his employee while acting within the scope of employment, negligently sold and served fish that was tainted, decayed, and infected with maggots; that plaintiff, before discovering its decayed or infected condition, did eat a part of such fish, and as a proximate result was made violently sick, etc., to his damage.
This count sufficiently shows the causal connection of the negligence charged and plaintiff's injury. The plaintiff ate the fish sold to him for food, not knowing its decayed condition, and the injury resulted from taking it into his system, does not show an intervening efficient cause of the injury, but merely an event within the contemplation of the parties by which the negligence of defendant became effective to his injury. This seems too obvious for citation of authority.
The plea of the general issue put in issue the fact of selling plaintiff spoiled fish, and cast upon him the burden of proof as to such fact and the resultant injury.
Such plea also put in issue the question of negligence vel non as charged, and invited all evidence tending to show the exercise of that degree of care required in such cases as defined in Travis v. L.  N. R. R. Co., 183 Ala. 415,62 So. 851; Id., 192 Ala. 453, 68 So. 342.
All the evidence of care in selecting, inspecting, cooking, screening, and keeping the fish for sale to the consuming public was freely and properly admitted under that plea. Hence no injury resulted in sustaining demurrer to special plea L setting up these matters.
In support of the ground of the motion for a new trial challenging the verdict as a "quotient verdict," the affidavit of defendant's counsel, and exhibits to the affidavit, disclose that, almost immediately after the jury had left the jury room where they had deliberated, there was picked up from the floor 12 pieces of paper, each with a number written thereon, ranging from $10 to $1,000, and another piece of paper on which the same numbers were arranged in columns with the correct footing thereon of $3,285. The verdict was for $275.
In Southern Railway Co. v. Williams, 113 Ala. 620,21 So. 328, the rule was declared that, where it reasonably appears data of this kind was the work of the jury, and the verdict corresponds with the quotient so obtained, a reasonable presumption arises that the verdict is a gambling or quotient verdict. The reasons for condemning a verdict so obtained was fully discussed in that case and in International Agr. Corp. v. Abercrombie, 184 Ala. 244, 63 So. 549, 49 L.R.A. (N.S.) 415. The rule of the Williams Case has not been overruled, but expressly or impliedly followed in other cases. New Morgan County Bldg.  Loan Association v. Plemmons, 210 Ala. 286,98 So. 12; Ala. City, G.  A. Ry. Co. v. Lee, 200 Ala. 550,76 So. 908; B'ham R. L.  P. Co. v. Clemons, 142 Ala. 160, 37 So. 925; Birmingham Ry., L.  P. Co. v. Moore, 148 Ala. 115,42 So. 1024.
Evidence of jurors on a motion for a new trial is admissible to sustain their verdict. It may be shown the memoranda, if made by *Page 241 
the jury, was a mere tentative expression of the jurors' views for the purpose of further deliberations; that no prior agreement, express or implied, to abide the result, was entered into; that such suggestion, if made, was abandoned, or other facts to show the verdict was the expression of the fair judgment of the several jurors. Caledonian Ins. Co. v. Jones,214 Ala. 520, 108 So. 331, 332; Western Union Tel. Co. v. Hill,163 Ala. 18, 37, 50 So. 248, 23 L.R.A. (N.S.) 648, 19 Ann. Cas. 1058.
On the other hand, for reasons of policy, the jurors may not be called to impeach their verdict by disclosing their deliberations. Birmingham R., L.  P. Co. v. Moore, supra.
Courts have much regard for the verdicts of juries, and are indisposed to presumptions tending to overturn them. But, in view of the case with which the winning party may produce explanatory evidence in cases of this kind, and the inability of the losing party to obtain other than circumstantial evidence, we think the rule in the Williams Case convenient of application and conservative of justice.
In this case no evidence from jurors or other source was offered to question the connection of these papers with the verdict, or to otherwise explain their implication. The division and resulting quotient does not appear on the papers found. The exact quotient of $3,285, divided by 12, would be $273.75. Each of the numbers entering into the footing ends with 0 or 5; the amount fixed by each juror being a multiple of $5. The verdict for $275 was the nearest number representing the figures in the minds of those writing numbers on the slips of paper. In such case the variance does not relieve the verdict of presumption against it. Southern Rwy. Co. v. Williams, supra.
The court erred in refusing the motion for a new trial.
Reversed and remanded.
ANDERSON, C. J., and SAYRE and GARDNER, JJ., concur.